 404 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, AFL-CIO, CLC, To engage in activities together for theLocal 1981 and Major Safe Company, Inc. Case purpose of collective bargaining or other21-CB-7449 and 21-CB-7610 mutual aid or protection~November 27,~ 1981 To refrain from the exercise of any or allNovember 27, 1981such activities.DECISION AND ORDER WE WILL NOT restrain or coerce employeesBY MEMBERS FANNING, JENKINS, AND in the exercise of their rights guaranteed inZIMMERMAN Section 7 of the Act by trying, fining, suspend-ing, or otherwise disciplining them because ofOn July 29, 1981, Administrative Law Judge their giving testimony adverse to the Union'sEarldean V. S. Robbins issued the attached Deci- position in arbitration proceedings before ansion in this proceeding. Thereafter, Respondent arbitrator under a collective-bargaining agree-filed exceptions and a supporting brief, and the ment.General Counsel filed an answering brief. WE WILL NOT in any like or related mannerPursuant to the provisions of Section 3(b) of the restrain or coerce employees in the exercise ofNational Labor Relations Act, as amended, the Na- rights guaranteed them in Section 7 of the Acttional Labor Relations Board has delegated its au- or impair the integrity of the arbitration proce-thority in this proceeding to a three-member panel. dures of the collective-bargaining agreement.The Board has considered the record and the at- WE WILL rescind the fine assessed against,tached Decision in light of the exceptions and and the suspension of, Gabriel Torres and ex-briefs and has decided to affirm the rulings, find- punge from our records all reference to suchings, and conclusions of the Administrative Law fine and suspension.Judge and to adopt her recommended Order. WE WILL reimburse Gabriel Torres for anyORDER amount he may have paid on such fine withinterest from the date of such payment.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- UNITED STEELWORKERS OF AMER-lations Board adopts as its Order the recommended ICA, AFL-CIO, CLC, LOCAL 1981Order of the Administrative Law Judge andhereby orders that the Respondent, United Steel- DECISIONworkers of America, AFL-CIO, CLC, Local 1981,its officers, agents, and representatives, shall take STAMENT OF THE CASEthe action set forth in the said recommended EARLDEAN V. S. ROBBINS, Administrative Law Judge:Order, except that the attached notice is substituted This matter was heard by me in Los Angeles, California,for that of the Administrative Law Judge. on May 19, 1981. The charge in Case 21-CB-7449 wasfiled by Major Safe Company, Inc., herein called MajorAPPENDIX Safe or the Company, on August 15, 1980, and served onUnited Steelworkers of America, AFL-CIO, CLC,NOTICE TO MEMBERS Local 1981, herein called Respondent, on August 18,POSTED BY ORDER OF THE 1980. The charge in Case 21-CB-7610 was filed byNATIONAL LABOR RELATIONS BOARD Major Safe on January 12, 1981, and served on Respond-An Agency of the United States Government ent on January 13, 1981. The complaint, which issued onFebruary 25, 1981, alleges that Respondent violated Sec-After a hearing at which all sides had a chance to tion 8(b)(1)(A) of the National Labor Relations Act, asgive evidence, the National Labor Relations Board amended, herein called the Act.has found that we violated the National Labor Re- The principal issue herein is whether Respondent vio-lated the Act by threatening employee Ruben Camposlations Act and has ordered us to post this notice with intraunion discipline if he testified on behalf of theand we intend to carry out the Order of the Board Company in a grievance proceeding and by holding anand abide by the following: intraunion trial of employee Gabriel Torres and subse-The Act gives employees the following rights: quently suspending and fining him because he testified onbehalf of the Company in an arbitration proceeding.To engage in self-organization Upon the entire record including my observation ofTo form, join, or assist any union the demeanor of the witnesses, and after due considera-To bargain collectively through repre- tion of the post-hearing briefs filed by the parties, I makesentatives of their own choice the following:259 NLRB No. 67404 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, AFL-CIO, CLC, To engage in activities together for theLocal 1981 and Major Safe Company, Inc. Case purpose of collective bargaining or other21-CB-7449 and 21-CB-7610 mutual aid or protectionNovember 27, 1981 Torefrainfromtheexercise of any or allsuch activities.DECISION AND ORDER WE WILL NOT restrain or coerce employeesBY MEMBERS FANNING, JENKINS, AND intheexerciseoftheirrights guaranteed inZIMMERMAN Section 7 of the Act by trying, fining, suspend-ing, or otherwise disciplining them because ofOn July 29, 1981, Administrative Law Judge their giving testimony adverse to the Union'sEarldean V. S. Robbins issued the attached Deci- position in arbitration proceedings before ansion in this proceeding. Thereafter, Respondent arbitrator under a collective-bargaining agree-filed exceptions and a supporting brief, and the ment.General Counsel filed an answering brief. WE WILL NOT in any like or related mannerPursuant to the provisions of Section 3(b) of the restrain or coerce employees in the exercise ofNational Labor Relations Act, as amended, the Na- rights guaranteed them in Section 7 of the Acttional Labor Relations Board has delegated its au- or impair the integrity of the arbitration proce-thority in this proceeding to a three-member panel. dures of the collective-bargaining agreement.The Board has considered the record and the at- WE WILL rescind the fine assessed against,tached Decision in light of the exceptions and and the suspension of, Gabriel Torres and ex-briefs and has decided to affirm the rulings, find- punge from our records all reference to suchings, and conclusions of the Administrative Law fine and suspension.Judge and to adopt her recommended Order. WE WILL reimburse Gabriel Torres for anyORDER amount he may have paid on such fine withinterest from the date of such payment.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- UNITED STEELWORKERS OF AMER-lations Board adopts as its Order the recommended ICA, AFL-CIO, CLC, LOCAL 1981Order of the Administrative Law Judge andhereby orders that the Respondent, United Steel- DECISIONworkers of America, AFL-CIO, CLC, Local 1981,its officers, agents, and representatives, shall takethe action set forth in the said recommended EARLDEAN V. S. ROBBINS, Administrative Law Judge:Order, except that the attached notice is substituted This matter was heard by me in Los Angeles, California,for that of the Administrative Law Judge. on May 19, 1981. The charge in Case 21-CB-7449 wasfiled by Major Safe Company, Inc., herein called MajorAPPENDIX Safe or the Company, on August 15, 1980, and served onUnited Steelworkers of America, AFL-CIO, CLC,NOTICE TO MEMBERS Local 1981, herein called Respondent, on August 18,POSTED BY ORDER OF THE 1980. The charge in Case 21-CB-7610 was filed byNATIONAL LABOR RELATIONS BOARD Major Safe on January 12, 1981, and served on Respond-An Agency of the United States Government ent on January 13, 1981. The complaint, which issued onFebruary 25, 1981, alleges that Respondent violated Sec-After a hearing at which all sides had a chance to tion8(b)(1)(A)oftheNationalLaborRelationsAct, asgive evidence, the National Labor Relations Board amended, herein called the Act.has found that we violated the National Labor Re- The principal issue herein is whether Respondent vio-lations Act and has ordered us to post this notice lated the Act by threatening employee Ruben Camposlations Act and has ordered us to post this notice with intraunion discipline if he testified on behalf of theand we intend to carry out the Order of the Board company in a grievance proceeding and by holding anand abide by the following: intraunion trial of employee Gabriel Torres and subse-The Act gives employees the following rights: quently suspending and fining him because he testified onbehalf of the Company in an arbitration proceeding.To engage in self-organization Upon the entire record including my observation ofTo form, join, or assist any union the demeanor of the witnesses, and after due considera-To bargain collectively through repre- tion of the post-hearing briefs filed by the parties, I makesentatives of their own choice the following:259 NLRB No. 67404 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, AFL-CIO, CLC, To engage in activities together for theLocal 1981 and Major Safe Company, Inc. Case purpose of collective bargaining or other21-CB-7449 and 21-CB-7610 mutual aid or protectionNovember 27, 1981 Torefrainfromtheexercise of any or allsuch activities.DECISION AND ORDER WE WILL NOT restrain or coerce employeesBY MEMBERS FANNING, JENKINS, AND intheexerciseoftheirrights guaranteed inZIMMERMAN Section 7 of the Act by trying, fining, suspend-ing, or otherwise disciplining them because ofOn July 29, 1981, Administrative Law Judge their giving testimony adverse to the Union'sEarldean V. S. Robbins issued the attached Deci- position in arbitration proceedings before ansion in this proceeding. Thereafter, Respondent arbitrator under a collective-bargaining agree-filed exceptions and a supporting brief, and the ment.General Counsel filed an answering brief. WE WILL NOT in any like or related mannerPursuant to the provisions of Section 3(b) of the restrain or coerce employees in the exercise ofNational Labor Relations Act, as amended, the Na- rights guaranteed them in Section 7 of the Acttional Labor Relations Board has delegated its au- or impair the integrity of the arbitration proce-thority in this proceeding to a three-member panel. dures of the collective-bargaining agreement.The Board has considered the record and the at- WE WILL rescind the fine assessed against,tached Decision in light of the exceptions and and the suspension of, Gabriel Torres and ex-briefs and has decided to affirm the rulings, find- punge from our records all reference to suchings, and conclusions of the Administrative Law fine and suspension.Judge and to adopt her recommended Order. WE WILL reimburse Gabriel Torres for anyORDER amount he may have paid on such fine withinterest from the date of such payment.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- UNITED STEELWORKERS OF AMER-lations Board adopts as its Order the recommended ICA, AFL-CIO, CLC, LOCAL 1981Order of the Administrative Law Judge andhereby orders that the Respondent, United Steel- DECISIONworkers of America, AFL-CIO, CLC, Local 1981,its officers, agents, and representatives, shall takethe action set forth in the said recommended EARLDEAN V. S. ROBBINS, Administrative Law Judge:Order, except that the attached notice is substituted This matter was heard by me in Los Angeles, California,for that of the Administrative Law Judge. on May 19, 1981. The charge in Case 21-CB-7449 wasfiled by Major Safe Company, Inc., herein called MajorAPPENDIX Safe or the Company, on August 15, 1980, and served onUnited Steelworkers of America, AFL-CIO, CLC,NOTICE TO MEMBERS Local 1981, herein called Respondent, on August 18,POSTED BY ORDER OF THE 1980. The charge in Case 21-CB-7610 was filed byNATIONAL LABOR RELATIONS BOARD Major Safe on January 12, 1981, and served on Respond-An Agency of the United States Government ent on January 13, 1981. The complaint, which issued onFebruary 25, 1981, alleges that Respondent violated Sec-After a hearing at which all sides had a chance to tion8(b)(1)(A)oftheNationalLaborRelationsAct, asgive evidence, the National Labor Relations Board amended, herein called the Act.has found that we violated the National Labor Re- The principal issue herein is whether Respondent vio-lations Act and has ordered us to post this notice lated the Act by threatening employee Ruben Camposlations Act and has ordered us to post this notice with intraunion discipline if he testified on behalf of theand we intend to carry out the Order of the Board company in a grievance proceeding and by holding anand abide by the following: intraunion trial of employee Gabriel Torres and subse-The Act gives employees the following rights: quently suspending and fining him because he testified onbehalf of the Company in an arbitration proceeding.To engage in self-organization Upon the entire record including my observation ofTo form, join, or assist any union the demeanor of the witnesses, and after due considera-To bargain collectively through repre- tion of the post-hearing briefs filed by the parties, I makesentatives of their own choice the following:259 NLRB No. 67404 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, AFL-CIO, CLC, To engage in activities together for theLocal 1981 and Major Safe Company, Inc. Case purpose of collective bargaining or other21-CB-7449 and 21-CB-7610 mutual aid or protectionNovember 27, 1981 Torefrainfromtheexercise of any or allsuch activities.DECISION AND ORDER WE WILL NOT restrain or coerce employeesBY MEMBERS FANNING, JENKINS, AND intheexerciseoftheirrights guaranteed inZIMMERMAN Section 7 of the Act by trying, fining, suspend-ing, or otherwise disciplining them because ofOn July 29, 1981, Administrative Law Judge their giving testimony adverse to the Union'sEarldean V. S. Robbins issued the attached Deci- position in arbitration proceedings before ansion in this proceeding. Thereafter, Respondent arbitrator under a collective-bargaining agree-filed exceptions and a supporting brief, and the ment.General Counsel filed an answering brief. WE WILL NOT in any like or related mannerPursuant to the provisions of Section 3(b) of the restrain or coerce employees in the exercise ofNational Labor Relations Act, as amended, the Na- rights guaranteed them in Section 7 of the Acttional Labor Relations Board has delegated its au- or impair the integrity of the arbitration proce-thority in this proceeding to a three-member panel. dures of the collective-bargaining agreement.The Board has considered the record and the at- WE WILL rescind the fine assessed against,tached Decision in light of the exceptions and and the suspension of, Gabriel Torres and ex-briefs and has decided to affirm the rulings, find- punge from our records all reference to suchings, and conclusions of the Administrative Law fine and suspension.Judge and to adopt her recommended Order. WE WILL reimburse Gabriel Torres for anyORDER amount he may have paid on such fine withinterest from the date of such payment.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re- UNITED STEELWORKERS OF AMER-lations Board adopts as its Order the recommended ICA, AFL-CIO, CLC, LOCAL 1981Order of the Administrative Law Judge andhereby orders that the Respondent, United Steel- DECISIONworkers of America, AFL-CIO, CLC, Local 1981,its officers, agents, and representatives, shall takethe action set forth in the said recommended EARLDEAN V. S. ROBBINS, Administrative Law Judge:Order, except that the attached notice is substituted This matter was heard by me in Los Angeles, California,for that of the Administrative Law Judge. on May 19, 1981. The charge in Case 21-CB-7449 wasfiled by Major Safe Company, Inc., herein called MajorAPPENDIX Safe or the Company, on August 15, 1980, and served onUnited Steelworkers of America, AFL-CIO, CLC,NOTICE TO MEMBERS Local 1981, herein called Respondent, on August 18,POSTED BY ORDER OF THE 1980. The charge in Case 21-CB-7610 was filed byNATIONAL LABOR RELATIONS BOARD Major Safe on January 12, 1981, and served on Respond-An Agency of the United States Government ent on January 13, 1981. The complaint, which issued onFebruary 25, 1981, alleges that Respondent violated Sec-After a hearing at which all sides had a chance to tion8(b)(1)(A)oftheNationalLaborRelationsAct, asgive evidence, the National Labor Relations Board amended, herein called the Act.has found that we violated the National Labor Re- The principal issue herein is whether Respondent vio-lations Act and has ordered us to post this notice lated the Act by threatening employee Ruben Camposlations Act and has ordered us to post this notice with intraunion discipline if he testified on behalf of theand we intend to carry out the Order of the Board company in a grievance proceeding and by holding anand abide by the following: intraunion trial of employee Gabriel Torres and subse-The Act gives employees the following rights: quently suspending and fining him because he testified onbehalf of the Company in an arbitration proceeding.To engage in self-organization Upon the entire record including my observation ofTo form, join, or assist any union the demeanor of the witnesses, and after due considera-To bargain collectively through repre- tion of the post-hearing briefs filed by the parties, I makesentatives of their own choice the following:259 NLRB No. 67 STEELWORKERS, LOCAL 1981 405FINDINGS OF FACT timony against a brother.3Torres then proceeded to readfrom Respondent's International constitution a subsectionI. JURISDICTION which makes a member subject to discipline for "slander-At all times material herein, Major Safe, a California ing or willfully wronging a member of the Internationalcorporation with an office and place of business in Los Union." Bellenger said he thought Torres was intimidat-Angeles, California, has been engaged in the manufactur- ing the witness and asked him to cease the statement re-ing of safes. Major Safe, in the course and conduct of its garding discipline. Torres refused and Bellenger called abusiness operations, annually sells and ships goods and temporary halt to the meeting.products valued in excess of $50,000 directly to custom- On October 16, a hearing was held before an arbitratorers located outside the State of California. on the Melgar grievance. Gabriel Torres testified as aThe complaint alleges, Respondent admits, and I find witness for the Company. During the course of the arbi-that Major Safe is, and has been at all times material tration hearing, Respondent and the Company reached aherein, an employer engaged in commerce within the settlement which provided that the written warning andmeaning of Section 2(6) and (7) of the Act. all references thereto be removed from Melgar's person-nel file and that a half day's pay be restored to Melgar.4I!. THE LABOR ORGANIZATION INVOLVEDOn October 22, Melgar filed an intraunion chargeThe complaint alleges, Respondent admits, and I find against Gabriel Torres alleging that Torres had violatedthat Respondent is now, and at all times material herein certain specific sections of the International union consti-has been, a labor organization within the meaning of Sec- tution by falsely testifying at the arbitration hearing.tion 2(5) of the Act. Thereafter, Gabriel Torres was notified by letter that thecharge had been filed and the trial scheduled for Decem-III. THE ALLEGED UNFAIR LABOR PRACTICES ber 4. The trial was held as scheduled on December 4.A. Facts Gabriel Torres did not attend. Melgar did attend and tes-tify. On December 4, the intraunion trial committeeRespondent and Major Safe Company are parties to a found Torres guilty as charged and recommended thatcollective-bargaining agreement which provides for a he be fined $600 and his membership in Respondent bemultistep grievance and arbitration procedure. On June suspended for 6 months for giving false testimony. On13, 1980,' Cesar Melgar, an employee of Major Safe, re- December 11, the general membership of Respondentceived a written warning and a I day suspension for vio- adopted the trial committee's recommendation. Thereaf-lating a company rule by reading a newspaper in the ter, Gabriel Torres was notified of the finding and of hisbathroom during working hours. Melgar filed a griev- right to appeal. However, he did not file an appeal.ance on June 16 protesting the warning and suspension.The step I grievance meeting was skipped. Following B. Conclusionstep 2 and 3 meetings, a step 4 grievance meeting was Theld on July 23. Between the third and fourth step meet- TheGeneral Counsel contends that Respondent violat-ings, Jerrold Bellenger, director of industrial relations for ed the Act b Diaz threatening Campos with discipline ifthe Company, asked employee Ruben Campos to testify he testified on behalf of the Company. In its answer, Re-on behalf of the Company.2 Shortly thereafter, according spondent denies that Diaz is an agent of Respondent butto Campos, Jose Diaz, Respondent's unit chairman at did not pursue this position in its post-hearing brief. TheMajor Safe, asked Campos if he were going to be a wit- record establishes that, as unit chairman, Diaz is respon-ness against a brother and if he knew what the outcome sible for enforcing the collective-bargaining agreementwould be. Diaz said if Campos did not tell the truth he and is required to report to Respondent any infraction orcould be punished or fined. However, in Campos' pre- violations of the agreement of which he is aware. Hehearing affidavit, he stated that Diaz said that Campos handles grievances on behalf of Respondent and, in ac-should state in the grievance meeting that he had seen cordance with the provisions of the collective-bargainingnothing and knew nothing, that if Campos were a wit- agreement, he is excused from work to do so withoutness against Melgar the Union could punish or fine him. loss of pay In these circumstances, I find that Diaz is anPresent for the Company at the July 23 step 4 meeting agent of Respondent. Local Lodge Number 5, Internation-were Bellenger, Donald Wagner, vice president of manu- al Brotherhood of Boilermakers, Iron Ship Builders,facturing, and Donald Aldridge, plant manager. Present Blacksmiths, Forgers and Helpers, AFL-CIO (Regor Con-for Respondent were Tony Torres, International repre- struction Company, Inc.), 249 NLRB 840, 848 (1980).sentative, Wesley Guajardo, business representative,Miguel Garcia, treasurer, and Jose Diaz, Salvador Serna, Bellenger testified that Torres said Campos could be punished orand Jose Campos, unit committeemen. The Company fined if he said anything "bad" about a brother. However, Torres,and Jose Caponicmmttemn.TCampos, and two other witnesses testified that Torres spoke in terms ofcalled Campos as a witness. When Tony Torres began "false" testimony or lying. I credit these latter witnesses that Torresquestioning Campos in English, with Garcia translating spoke of false testimony.into Spanish, Torres stated words to the effect that ' According to Bellenger, a basis for the settlement was that the Com-C could be disciplined on fined..... for giving false tes- pany revise its rules regarding reading on company time so that it wasCampos could be disciplined on fined for giving false tes- not overly broad as the arbitrator deemed the present rule to be. Torresdenied that the arbitraton commented that the rule was overly broad orAll dates herein are in 1980 unless otherwise indicated. that changing the rule was part of the basis of the settlement. According' Campos, Gabriel Torres, and at least one or two other employees to him, the arbitrator suggested a settlement because of conflicting testi-were present in the bathroom at the time of the alleged reading incident. monySTEELWORKERS, LOCAL 1981 405FINDINGS OF FACT timony against a brother.3Torres then proceeded to readfrom Respondent's International constitution a subsectionI. JURISDICTION which makes a member subject to discipline for "slander-At all times material herein, Major Safe, a California ing or willfully wronging a member of the Internationalcorporation with an office and place of business in Los Union." Bellenger said he thought Torres was intimidat-Angeles, California, has been engaged in the manufactur- ing the witness and asked him to cease the statement re-ing of safes. Major Safe, in the course and conduct of its garding discipline. Torres refused and Bellenger called abusiness operations, annually sells and ships goods and temporary halt to the meeting.products valued in excess of $50,000 directly to custom- On October 16, a hearing was held before an arbitratorers located outside the State of California. on the Melgar grievance. Gabriel Torres testified as aThe complaint alleges, Respondent admits, and I find witness for the Company. During the course of the arbi-that Major Safe is, and has been at all times material tration hearing, Respondent and the Company reached aherein, an employer engaged in commerce within the settlement which provided that the written warning andmeaning of Section 2(6) and (7) of the Act. all references thereto be removed from Melgar's person-nel file and that a half day's pay be restored to Melgar.4ll. THE LABOR ORGANIZATION INVOLVEDQ^Q ,^ ^ nruincagOn October 22, Melgar filed an intraunion chargeThe complaint alleges, Respondent admits, and I find against Gabriel Torres alleging that Torres had violatedthat Respondent is now, and at all times material herein certain specific sections of the International union consti-has been, a labor organization within the meaning of Sec- tution by falsely testifying at the arbitration hearing.tion 2(5) of the Act. Thereafter, Gabriel Torres was notified by letter that thecharge had been filed and the trial scheduled for Decem-IIl. THE ALLEGED UNFAIR LABOR PRACTICES ber 4. The trial was held as scheduled on December 4.A. Facts Gabriel Torres did not attend. Melgar did attend and tes-tify. On December 4, the intraunion trial committeeRespondent and Major Safe Company are parties to a found Torres guilty as charged and recommended thatcollective-bargaining agreement which provides for a he be fined $600 and his membership in Respondent bemultistep grievance and arbitration procedure. On June suspended for 6 months for giving false testimony. On13, 1980,' Cesar Melgar, an employee of Major Safe, re- December 11, the general membership of Respondentceived a written warning and a 1 day suspension for vio- adopted the trial committee's recommendation. Thereaf-lating a company rule by reading a newspaper in the ter, Gabriel Torres was notified of the finding and of hisbathroom during working hours. Melgar filed a griev- right to appeal. However, he did not file an appeal.ance on June 16 protesting the warning and suspension.The step 1 grievance meeting was skipped. Following B. Conclusionstep 2 and 3 meetings, a step 4 grievance meeting was T G C c t R vheld on July 23. Between the third and fourth step meet- eTheGeneral Counsel contends that Respondent violatfings, Jerrold Bellenger, director of industrial relations fored the Act by Diaz threatening Campos with discipline ifthe Company, asked employee Ruben Campos to testify he testified on behalf of the Company. In its answer, Re-on behalf of the Company.2Shortly thereafter, according spondent denies that Diaz is an agent of Respondent butto Campos, Jose Diaz, Respondent's unit chairman at didnot pursue thisposition in its post-hearing brief. TheMajor Safe, asked Campos if he were going to be a wit- recordestablishes that, as unit chairman, Diaz is respon-ness against a brother and if he knew what the outcome siblefor enforcing the collective-bargaining agreementwould be. Diaz said if Campos did not tell the truth he andisrequired to report to Respondent any infraction orcould be punished or fined. However, in Campos' pre- violations of the agreement of which he is aware. Hehearing affidavit, he stated that Diaz said that Campos handles grievances on behalf of Respondent and, in ac-should state in the grievance meeting that he had seen cordance with the provisions of the collective-bargainingnothing and knew nothing, that if Campos were a wit- agreement, he is excused from work to do so withoutness against Melgar the Union could punish or fine him. lossofPay. In these circumstances, I find that Diaz is anPresent for the Company at the July 23 step 4 meeting agent of Respondent. Local Lodge Number 5, Internation-were Bellenger, Donald Wagner, vice president of manu- alBrotherhood of Boilermakers, Iron Ship Builders,facturing, and Donald Aldridge, plant manager. Present Blacksmiths, Forgers and Helpers, AFL-CIO (Regor Con-for Respondent were Tony Torres, International repre- struction Company, Inc.), 249 NLRB 840, 848 (1980).sentative, Wesley Guajardo, business representative,Miguel Garcia, treasurer, and Jose Diaz, Salvador Serna, Bellenger testified that Torres said Campos could be punished or,nd iose Campos, un.t *..mitteemen. T-i- r-\ pany fined if he said anything "bad" about a brother. However, Torres,and Jose Campos, unit committeemen. The Company Campos, and two other witnesses testified that Torres spoke in terms ofcalled Campos as a Witness. When Tony Torres began "false" testimony or lying. I credit these latter witnesses that Torresquestioning Campos in English, with Garcia translating spoke of false testimony.into Spanish, Torres Stated words to the effect that ' According to Bellenger, a basis for the settlement was that the Com-Ca ,,, ..... .e p.sciplined .n fined ..r —,ving .alse tes- pany revise its rules regarding reading on company time so that it wasCampOS could be disciplined on fined for giving false tes- 'not overly broad as the arbitrator deemed the present rule to be. Torresdenied that the arbitraton commented that the rule was overly broad orAll dates herein are in 1980 unless otherwise indicated,.that changing the rule was part of the basis of the settlement. According' Campos, Gabriel Torres, and at least one or two other employees to him, the arbitrator suggested a settlement because of conflicting testi-were present in the bathroom at the time of the alleged reading incident. monySTEELWORKERS, LOCAL 1981 405FINDINGS OF FACT timony against a brother.3Torres then proceeded to readfrom Respondent's International constitution a subsectionI. JURISDICTION which makes a member subject to discipline for "slander-At all times material herein, Major Safe, a California ing or willfully wronging a member of the Internationalcorporation with an office and place of business in Los Union." Bellenger said he thought Torres was intimidat-Angeles, California, has been engaged in the manufactur- ing the witness and asked him to cease the statement re-ing of safes. Major Safe, in the course and conduct of its garding discipline. Torres refused and Bellenger called abusiness operations, annually sells and ships goods and temporary halt to the meeting.products valued in excess of $50,000 directly to custom- On October 16, a hearing was held before an arbitratorers located outside the State of California. on the Melgar grievance. Gabriel Torres testified as aThe complaint alleges, Respondent admits, and I find witness for the Company. During the course of the arbi-that Major Safe is, and has been at all times material tration hearing, Respondent and the Company reached aherein, an employer engaged in commerce within the settlement which provided that the written warning andmeaning of Section 2(6) and (7) of the Act. all references thereto be removed from Melgar's person-nel file and that a half day's pay be restored to Melgar.4ll. THE LABOR ORGANIZATION INVOLVEDQ^Q ,^ ^ nruincagOn October 22, Melgar filed an intraunion chargeThe complaint alleges, Respondent admits, and I find against Gabriel Torres alleging that Torres had violatedthat Respondent is now, and at all times material herein certain specific sections of the International union consti-has been, a labor organization within the meaning of Sec- tution by falsely testifying at the arbitration hearing.tion 2(5) of the Act. Thereafter, Gabriel Torres was notified by letter that thecharge had been filed and the trial scheduled for Decem-IIl. THE ALLEGED UNFAIR LABOR PRACTICES ber 4. The trial was held as scheduled on December 4.A. Facts Gabriel Torres did not attend. Melgar did attend and tes-tify. On December 4, the intraunion trial committeeRespondent and Major Safe Company are parties to a found Torres guilty as charged and recommended thatcollective-bargaining agreement which provides for a he be fined $600 and his membership in Respondent bemultistep grievance and arbitration procedure. On June suspended for 6 months for giving false testimony. On13, 1980,' Cesar Melgar, an employee of Major Safe, re- December 11, the general membership of Respondentceived a written warning and a 1 day suspension for vio- adopted the trial committee's recommendation. Thereaf-lating a company rule by reading a newspaper in the ter, Gabriel Torres was notified of the finding and of hisbathroom during working hours. Melgar filed a griev- right to appeal. However, he did not file an appeal.ance on June 16 protesting the warning and suspension.The step 1 grievance meeting was skipped. Following B. Conclusionstep 2 and 3 meetings, a step 4 grievance meeting was T G C c t R vheld on July 23. Between the third and fourth step meet- eTheGeneral Counsel contends that Respondent violatfings, Jerrold Bellenger, director of industrial relations fored the Act by Diaz threatening Campos with discipline ifthe Company, asked employee Ruben Campos to testify he testified on behalf of the Company. In its answer, Re-on behalf of the Company.2Shortly thereafter, according spondent denies that Diaz is an agent of Respondent butto Campos, Jose Diaz, Respondent's unit chairman at didnot pursue thisposition in its post-hearing brief. TheMajor Safe, asked Campos if he were going to be a wit- recordestablishes that, as unit chairman, Diaz is respon-ness against a brother and if he knew what the outcome siblefor enforcing the collective-bargaining agreementwould be. Diaz said if Campos did not tell the truth he andisrequired to report to Respondent any infraction orcould be punished or fined. However, in Campos' pre- violations of the agreement of which he is aware. Hehearing affidavit, he stated that Diaz said that Campos handles grievances on behalf of Respondent and, in ac-should state in the grievance meeting that he had seen cordance with the provisions of the collective-bargainingnothing and knew nothing, that if Campos were a wit- agreement, he is excused from work to do so withoutness against Melgar the Union could punish or fine him. lossofPay. In these circumstances, I find that Diaz is anPresent for the Company at the July 23 step 4 meeting agent of Respondent. Local Lodge Number 5, Internation-were Bellenger, Donald Wagner, vice president of manu- alBrotherhood of Boilermakers, Iron Ship Builders,facturing, and Donald Aldridge, plant manager. Present Blacksmiths, Forgers and Helpers, AFL-CIO (Regor Con-for Respondent were Tony Torres, International repre- struction Company, Inc.), 249 NLRB 840, 848 (1980).sentative, Wesley Guajardo, business representative,Miguel Garcia, treasurer, and Jose Diaz, Salvador Serna, Bellenger testified that Torres said Campos could be punished or,nd iose Campos, un.t *..mitteemen. T-i- r-\ pany fined if he said anything "bad" about a brother. However, Torres,and Jose Campos, unit committeemen. The Company Campos, and two other witnesses testified that Torres spoke in terms ofcalled Campos as a Witness. When Tony Torres began "false" testimony or lying. I credit these latter witnesses that Torresquestioning Campos in English, with Garcia translating spoke of false testimony.into Spanish, Torres Stated words to the effect that ' According to Bellenger, a basis for the settlement was that the Com-Campos cold ..... .isciplined p. ./*ed ..r —iving ,alse .e pany revise its rules regarding reading on company time so that it wasCampOS could be disciplined on fined for giving false tes- 'not overly broad as the arbitrator deemed the present rule to be. Torresdenied that the arbitraton commented that the rule was overly broad orAll dates herein are in 1980 unless otherwise indicated,.that changing the rule was part of the basis of the settlement. According' Campos, Gabriel Torres, and at least one or two other employees to him, the arbitrator suggested a settlement because of conflicting testi-were present in the bathroom at the time of the alleged reading incident. monySTEELWORKERS, LOCAL 1981 405FINDINGS OF FACT timony against a brother.3Torres then proceeded to readfrom Respondent's International constitution a subsectionI. JURISDICTION which makes a member subject to discipline for "slander-At all times material herein, Major Safe, a California ing or willfully wronging a member of the Internationalcorporation with an office and place of business in Los Union." Bellenger said he thought Torres was intimidat-Angeles, California, has been engaged in the manufactur- ing the witness and asked him to cease the statement re-ing of safes. Major Safe, in the course and conduct of its garding discipline. Torres refused and Bellenger called abusiness operations, annually sells and ships goods and temporary halt to the meeting.products valued in excess of $50,000 directly to custom- On October 16, a hearing was held before an arbitratorers located outside the State of California. on the Melgar grievance. Gabriel Torres testified as aThe complaint alleges, Respondent admits, and I find witness for the Company. During the course of the arbi-that Major Safe is, and has been at all times material tration hearing, Respondent and the Company reached aherein, an employer engaged in commerce within the settlement which provided that the written warning andmeaning of Section 2(6) and (7) of the Act. all references thereto be removed from Melgar's person-nel file and that a half day's pay be restored to Melgar.4ll. THE LABOR ORGANIZATION INVOLVEDQ^Q ,^ ^ nruincagOn October 22, Melgar filed an intraunion chargeThe complaint alleges, Respondent admits, and I find against Gabriel Torres alleging that Torres had violatedthat Respondent is now, and at all times material herein certain specific sections of the International union consti-has been, a labor organization within the meaning of Sec- tution by falsely testifying at the arbitration hearing.tion 2(5) of the Act. Thereafter, Gabriel Torres was notified by letter that thecharge had been filed and the trial scheduled for Decem-IIl. THE ALLEGED UNFAIR LABOR PRACTICES ber 4. The trial was held as scheduled on December 4.A. Facts Gabriel Torres did not attend. Melgar did attend and tes-tify. On December 4, the intraunion trial committeeRespondent and Major Safe Company are parties to a found Torres guilty as charged and recommended thatcollective-bargaining agreement which provides for a he be fined $600 and his membership in Respondent bemultistep grievance and arbitration procedure. On June suspended for 6 months for giving false testimony. On13, 1980,' Cesar Melgar, an employee of Major Safe, re- December 11, the general membership of Respondentceived a written warning and a 1 day suspension for vio- adopted the trial committee's recommendation. Thereaf-lating a company rule by reading a newspaper in the ter, Gabriel Torres was notified of the finding and of hisbathroom during working hours. Melgar filed a griev- right to appeal. However, he did not file an appeal.ance on June 16 protesting the warning and suspension.The step 1 grievance meeting was skipped. Following B. Conclusionstep 2 and 3 meetings, a step 4 grievance meeting was T G C c t R vheld on July 23. Between the third and fourth step meet- eTheGeneral Counsel contends that Respondent violatfings, Jerrold Bellenger, director of industrial relations fored the Act by Diaz threatening Campos with discipline ifthe Company, asked employee Ruben Campos to testify he testified on behalf of the Company. In its answer, Re-on behalf of the Company.2Shortly thereafter, according spondent denies that Diaz is an agent of Respondent butto Campos, Jose Diaz, Respondent's unit chairman at didnot pursue thisposition in its post-hearing brief. TheMajor Safe, asked Campos if he were going to be a wit- recordestablishes that, as unit chairman, Diaz is respon-ness against a brother and if he knew what the outcome siblefor enforcing the collective-bargaining agreementwould be. Diaz said if Campos did not tell the truth he andisrequired to report to Respondent any infraction orcould be punished or fined. However, in Campos' pre- violations of the agreement of which he is aware. Hehearing affidavit, he stated that Diaz said that Campos handles grievances on behalf of Respondent and, in ac-should state in the grievance meeting that he had seen cordance with the provisions of the collective-bargainingnothing and knew nothing, that if Campos were a wit- agreement, he is excused from work to do so withoutness against Melgar the Union could punish or fine him. lossofPay. In these circumstances, I find that Diaz is anPresent for the Company at the July 23 step 4 meeting agent of Respondent. Local Lodge Number 5, Internation-were Bellenger, Donald Wagner, vice president of manu- alBrotherhood of Boilermakers, Iron Ship Builders,facturing, and Donald Aldridge, plant manager. Present Blacksmiths, Forgers and Helpers, AFL-CIO (Regor Con-for Respondent were Tony Torres, International repre- struction Company, Inc.), 249 NLRB 840, 848 (1980).sentative, Wesley Guajardo, business representative,Miguel Garcia, treasurer, and Jose Diaz, Salvador Serna, Bellenger testified that Torres said Campos could be punished or,nd iose Campos, un.t *..mitteemen. T-i- r-\ pany fined if he said anything "bad" about a brother. However, Torres,and Jose Campos, unit committeemen. The Company Campos, and two other witnesses testified that Torres spoke in terms ofcalled Campos as a Witness. When Tony Torres began "false" testimony or lying. I credit these latter witnesses that Torresquestioning Campos in English, with Garcia translating spoke of false testimony.into Spanish, Torres Stated words to the effect that ' According to Bellenger, a basis for the settlement was that the Com-Ca ,,, ..... .e p.sciplined .n fined ..r —iving ,alse .es- pany revise its rules regarding reading on company time so that it wasCampOS could be disciplined on fined for giving false tes- 'not overly broad as the arbitrator deemed the present rule to be. Torresdenied that the arbitraton commented that the rule was overly broad orAll dates herein are in 1980 unless otherwise indicated,.that changing the rule was part of the basis of the settlement. According' Campos, Gabriel Torres, and at least one or two other employees to him, the arbitrator suggested a settlement because of conflicting testi-were present in the bathroom at the time of the alleged reading incident. mony 406 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in view of the conflict between Campos' testi- lude that such conduct has impaired the integrity of themony and his prehearing affidavit, I further find that contractual arbitration procedure and, accordingly, I findCampos is not a reliable witness in this regard. I there- that Respondent thereby violated Section 8(b)(3) of thefore find that the evidence is insufficient to establish that Act. Liberty Transfer, supra; Marston Ball, supra.Diaz threatened Campos in violation of the Act.The complaint alleges that Respondent violated the CONCLUSIONS OF LAWAct by subjecting Gabriel Torres to an internal disciplin- Company, Inc., is an employer engagedary trial and by imposing court collectible fines onm ere n e meanng o econTorres and suspendinghimfrom mein commerce within the meaning of Section 2(2), (6), andTorres and suspending him from membership in Re- th Aspondent for a period of 6 months. Respondent contends e c.that its trial of Gabriel Torres and the fine and suspen- 2. Respondent is a labor organization within the mean-sion resulting therefrom were proper since Torres was ing of Section 2(5) of the Act.afforded all the procedural and substantive safeguards re- 3. By bringing to trial, suspending, and fining employ-quired under the Labor-Management Reporting and Dis- ee Gabriel Torres because he cooperated with the Em-closure Act. ployer in connection with the grievance arbitration pro-The General Counsel argues that it is unlawful for Re- cedure, Respondent has restrained and coerced employ-spondent to make a determination as to whether an em- ees in the exercise of rights guaranteed by Section 7 ofployee gave false testimony in a grievance arbitration the Act in violation of the provisions of Sectionproceeding and that the mere entertaining of the charge, 8(b)(l)(A) of the Act; and impaired the integrity of thethe trial, and resulting discipline are violative of Section arbitration clause in the collective-bargaining agreement,8(b)(l)(A) of the Act. thereby violating Sections 8(d) and 8(b)(3) of the Act.The General Counsel's argument is supported by 4. By engaging in the aforesaid conduct, RespondentBoard law. It is well established that, although under the has engaged in, and is engaging in, unfair labor practicesproviso to Section 8(b)(l)(A), a labor organization may affecting commerce within the meaning of Section 2(6)in certain circumstances fine an employee-member for and (7) of the Act.violating union rules relating to the acquisition or reten-tion of membership, the proviso does not permit such in- THE REMEDYtraunion disciplinary action for every infraction of in-traunion rules particularly where such intraunion action Havg f d that Respo ent has engaged unfainfringes upon employees' Section 7 rights. The Board d t therefrom and take certain affirmative action de-has found that subjecting an employee-member to an in- desist therefrom and take certain affirmative action de-has found that subjecting an employee-member to an in- o A.ternal union trial proceeding and imposing disciplinary signed to effectuate the policies of the Act. To remedysanctions for testifying adverse to the Union's position the coercive and resraining effect upon all employee-infringes upon employees' Section 7 rights. Freight Driv- members b the trial procedure and the resulting fineers and Helpers Local Union No. 557, affiliated with Inter- against, and suspension of, Gabriel Torres, it is recom-national Brotherhood of Teamsters, Chauffeurs, Warehouse- mended that Respondent be required to rescind the finemen and Helpers of America (Liberty Transfer Company, against, and suspension of, Gabriel Torres, to expungeInc), 218 NLRB 1117 (1975); Cannery Warehousemen, from its records all references to the fine and suspension,Food Processors, Drivers and Helpers Local Union No. 788, and to notify all members of the rescission of such fineaffiliated with the International Brotherhood of Teamsters, and suspension and of their right to testify in arbitrationChauffeurs, Warehousemen and Helpers of America Inde- proceedings under the collective-bargaining agreementpendent (Marston Ball, an Individual), 190 NLRB 24 without fear of being charged, tried, fined, or suspended(1971). The Board has further found that such intraunion for doing so, such notices to be posted at Respondent'sdisciplinary action is no less an infringement upon em- office and hall and at Major Safe Company's place ofployees' protected rights because it purports to be based business providing the latter is willing.on the giving of false testimony. As stated by the admin- Upon the foregoing findings of fact, conclusions ofistrative law judge in Liberty Transfer, supra at 1121, law, and the entire record, and pursuant to Section 10(c)"[A] determination of that sort [as to the falsity of the of the Act, I hereby issue the following recommended:testimony] seems scarcely one to be entrusted to thebiased judgment of the Union against whose interests the ORDER7testimony was given." The Respondent, United Steelworkers of Amenica,Therefore, I find that Respondent violated Section AFL-CIO, CLC, Local 1981, its officers, agents, and8(b)(l)(A) of the Act by trying, fining, and suspending representatives, shall:Gabriel Torres because he testified adverse to Respond- 1. Cease and desist from:ent's position6in an arbitration hearing. I further con-Torres certainly made evident by his conduct toward Campos during thes In reaching this conclusion, I have fully considered the statements fourth step grievance meeting.made by Campos in his pre-hearing affidavit and the General Counsel's 7 In the event no exceptions are filed as provided by Sec. 102.46 of theargument that I should find the statements therein to be true. Rules and Regulations of the National Labor Relations Board, the find-' I reject Respondent's position that the trial committee was totally dis- ings, conclusions, and recommended Order herein shall, as provided ininterested, apparently based on a contention that this grievance was only Sec. 102.48 of the Rules and Regulations, be adopted by the Board andfor Gabriel Torres' benefit and that Respondent has no stake in the out- become its findings, conclusions, and Order, and all objections theretocome. The issue was clearly one of union regularity, a position that Tony shall be deemed waived for all purposes.406 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in view of the conflict between Campos' testi- elude that such conduct has impaired the integrity of themony and his prehearing affidavit, I further find that contractual arbitration procedure and, accordingly, I findCampos is not a reliable witness in this regard. I there- that Respondent thereby violated Section 8(b)(3) of thefore find that the evidence is insufficient to establish that Act. Liberty Transfer, supra; Marston Ball, supra.Diaz threatened Campos in violation of the Act.'The complaint alleges that Respondent violated the CONCLUSIONS OF LAWAct by subjecting Gabriel Torres to an internal disciplin-M o Company, Inc., is an employer engagedary trial and by imposing court collectible fines on i mmerce within the meaning of Section 2(2), (6), andTorres and suspending him from membership in Re- n7 fth Actspondent for a period of 6 months. Respondent contendsthat its trial of Gabriel Torres and the fine and suspen- 2.Respondent is a labor organization within the mean-sion resulting therefrom were proper since Torres was ing of Section 2(5) of the Act.afforded all the procedural and substantive safeguards re- 3. BY bringing to trial, suspending, and fining employ-quired under the Labor-Management Reporting and Dis- ee Gabriel Torres because he cooperated with the Em-closure Act. ployer in connection with the grievance arbitration pro-The General Counsel argues that it is unlawful for Re- cedure, Respondent has restrained and coerced employ-spondent to make a determination as to whether an em- ees in the exercise of rights guaranteed by Section 7 ofployee gave false testimony in a grievance arbitration the Act in violation of the provisions of Sectionproceeding and that the mere entertaining of the charge, 8(b)(l)(A) of the Act; and impaired the integrity of thethe trial, and resulting discipline are violative of Section arbitration clause in the collective-bargaining agreement,8(b)(l)(A) of the Act. thereby violating Sections 8(d) and 8(b)(3) of the Act.The General Counsel's argument is supported by 4. By engaging in the aforesaid conduct, RespondentBoard law. It is well established that, although under the has engaged in, and is engaging in, unfair labor practicesproviso to Section 8(b)(l)(A), a labor organization may affecting commerce within the meaning of Section 2(6)in certain circumstances fine an employee-member for and (7) of the Act.violating union rules relating to the acquisition or reten-tion of membership, the proviso does not permit such in- THE REMEDYtraunion disciplinary action for every infraction of in- H i f Respondent has engaged in unfairtraunion rules particularly where such intraunion action l , I smmend that it cease andinfringes upon employees' Section 7 rights. The Board desist therefrom and take certain affirmative action de-has found that subjecting an employee-member to an in- s t e t p of t Ac. T rmdternal union trial proceeding and imposing disciplinary tececv ta effectuate the policies of the Act. To remedysanctions for testifying adverse to the Union's position mthecoerctveandres raining effect upon all employee-infringes upon employees' Section 7 rights. Freight Driv- againa speof, Gabre torresultis neers and Helpers Local Union No. 557. affiliated with Inter- lgwnst, andsuspension of Gabnel Torres, it is recom-national Brotherhood of Teamsters, Chauffeurs, Warehouse- mendedthatRespondent be required to rescind the finemen and Helpers of America (Liberty Transfer Company, against, andsuspension of, Gabriel Torres, to expungeInc.), 218 NLRB 1117 (1975); Cannery Warehousemen, fromitsrecords all references to the fine and suspension,Food Processors, Drivers and Helpers Local Union No. 788, and to notify all members of the rescission of such fineaffiliated with the International Brotherhood of Teamsters, andsuspension and of their right to testify in arbitrationChauffeurs, Warehousemen and Helpers of America Inde- proceedings under the collective-bargaining agreementpendent (Marston Ball, an Individual), 190 NLRB 24 without fear of being charged, tried, fined, or suspended(1971). The Board has further found that such intraunion fordoing so, such notices to be posted at Respondent'sdisciplinary action is no less an infringement upon em- office and hall and at Major Safe Company's place ofployees' protected rights because it purports to be based businessproviding the latter is willing.on the giving of false testimony. As stated by the admin- Upon the foregoing findings of fact, conclusions ofistrative law judge in Liberty Transfer, supra at 1121, law, and the entire record, and pursuant to Section 10(c)"[A] determination of that sort [as to the falsity of the of the Act, I hereby issue the following recommended:testimony] seems scarcely one to be entrusted to thebiased judgment of the Union against whose interests theORDERtestimony was given." The Respondent, United Steelworkers of Amenica,Therefore, I find that Respondent violated Section AFL-CIO, CLC, Local 1981, its officers, agents, and8(b)(l)(A) of the Act by trying, fining, and suspending representatives, shall:Gabriel Torres because he testified adverse to Respond- 1. Cease and desist from:ent's position' in an arbitration hearing. I further con-Torres certainly made evident by his conduct toward Campos during the1In reaching this conclusion, I have fully considered the statements fourth step grievance meeting.made by Campos in his pre-hearing affidavit and the General Counsel's 'In the event no exceptions are filed as provided by Sec. 102.46 of theargument that I should find the statements therein to be true. Rules and Regulations of the National Labor Relations Board, the find-4 I reject Respondent's position that the trial committee was totally dis- ings, conclusions, and recommended Order herein shall, as provided ininterested, apparently based on a contention that this grievance was only Sec. 102.48 of the Rules and Regulations, be adopted by the Board andfor Gabriel Torres' benefit and that Respondent has no stake in the out- become its findings, conclusions, and Order, and all objections theretocome. The issue was clearly one of union regularity, a position that Tony shall be deemed waived for all purposes.406 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in view of the conflict between Campos' testi- elude that such conduct has impaired the integrity of themony and his prehearing affidavit, I further find that contractual arbitration procedure and, accordingly, I findCampos is not a reliable witness in this regard. I there- that Respondent thereby violated Section 8(b)(3) of thefore find that the evidence is insufficient to establish that Act. Liberty Transfer, supra; Marston Ball, supra.Diaz threatened Campos in violation of the Act.'The complaint alleges that Respondent violated the CONCLUSIONS OF LAWAct by subjecting Gabriel Torres to an internal disciplin-M o Company, Inc., is an employer engagedary trial and by imposing court collectible fines on i mmerce within the meaning of Section 2(2), (6), andTorres and suspending him from membership in Re- n7 fth Actspondent for a period of 6 months. Respondent contendsthat its trial of Gabriel Torres and the fine and suspen- 2.Respondent is a labor organization within the mean-sion resulting therefrom were proper since Torres was ing of Section 2(5) of the Act.afforded all the procedural and substantive safeguards re- 3. BY bringing to trial, suspending, and fining employ-quired under the Labor-Management Reporting and Dis- ee Gabriel Torres because he cooperated with the Em-closure Act. ployer in connection with the grievance arbitration pro-The General Counsel argues that it is unlawful for Re- cedure, Respondent has restrained and coerced employ-spondent to make a determination as to whether an em- ees in the exercise of rights guaranteed by Section 7 ofployee gave false testimony in a grievance arbitration the Act in violation of the provisions of Sectionproceeding and that the mere entertaining of the charge, 8(b)(l)(A) of the Act; and impaired the integrity of thethe trial, and resulting discipline are violative of Section arbitration clause in the collective-bargaining agreement,8(b)(l)(A) of the Act. thereby violating Sections 8(d) and 8(b)(3) of the Act.The General Counsel's argument is supported by 4. By engaging in the aforesaid conduct, RespondentBoard law. It is well established that, although under the has engaged in, and is engaging in, unfair labor practicesproviso to Section 8(b)(l)(A), a labor organization may affecting commerce within the meaning of Section 2(6)in certain circumstances fine an employee-member for and (7) of the Act.violating union rules relating to the acquisition or reten-tion of membership, the proviso does not permit such in- THE REMEDYtraunion disciplinary action for every infraction of in- H i f Respondent has engaged in unfairtraunion rules particularly where such intraunion action l , I smmend that it cease andinfringes upon employees' Section 7 rights. The Board desist therefrom and take certain affirmative action de-has found that subjecting an employee-member to an in- s t e t p of t Ac. T rmdternal union trial proceeding and imposing disciplinary tececv ta effectuate the policies of the Act. To remedysanctions for testifying adverse to the Union's position mthecoerctveandres raining effect upon all employee-infringes upon employees' Section 7 rights. Freight Driv- againan speof, Gabre torresultis neers and Helpers Local Union No. 557. affiliated with Inter- lgwnst, andsuspension of Gabnel Torres, it is recom-national Brotherhood of Teamsters, Chauffeurs, Warehouse- mendedthatRespondent be required to rescind the finemen and Helpers of America (Liberty Transfer Company, against, andsuspension of, Gabriel Torres, to expungeInc.), 218 NLRB 1117 (1975); Cannery Warehousemen, fromitsrecords all references to the fine and suspension,Food Processors, Drivers and Helpers Local Union No. 788, and to notify all members of the rescission of such fineaffiliated with the International Brotherhood of Teamsters, andsuspension and of their right to testify in arbitrationChauffeurs, Warehousemen and Helpers of America Inde- proceedings under the collective-bargaining agreementpendent (Marston Ball, an Individual), 190 NLRB 24 without fear of being charged, tried, fined, or suspended(1971). The Board has further found that such intraunion fordoing so, such notices to be posted at Respondent'sdisciplinary action is no less an infringement upon em- office and hall and at Major Safe Company's place ofployees' protected rights because it purports to be based business providing the latter is willing.on the giving of false testimony. As stated by the admin- Upon the foregoing findings of fact, conclusions ofistrative law judge in Liberty Transfer, supra at 1121, law, and the entire record, and pursuant to Section 10(c)"[A] determination of that sort [as to the falsity of the of the Act, I hereby issue the following recommended:testimony] seems scarcely one to be entrusted to thebiased judgment of the Union against whose interests theORDERtestimony was given." The Respondent, United Steelworkers of Amenica,Therefore, I find that Respondent violated Section AFL-CIO, CLC, Local 1981, its officers, agents, and8(b)(l)(A) of the Act by trying, fining, and suspending representatives, shall:Gabriel Torres because he testified adverse to Respond- 1. Cease and desist from:ent's position' in an arbitration hearing. I further con-Torres certainly made evident by his conduct toward Campos during the1In reaching this conclusion, I have fully considered the statements fourth step grievance meeting.made by Campos in his pre-hearing affidavit and the General Counsel's 'In the event no exceptions are filed as provided by Sec. 102.46 of theargument that I should find the statements therein to be true. Rules and Regulations of the National Labor Relations Board, the find-4 I reject Respondent's position that the trial committee was totally dis- ings, conclusions, and recommended Order herein shall, as provided ininterested, apparently based on a contention that this grievance was only Sec. 102.48 of the Rules and Regulations, be adopted by the Board andfor Gabriel Torres' benefit and that Respondent has no stake in the out- become its findings, conclusions, and Order, and all objections theretocome. The issue was clearly one of union regularity, a position that Tony shall be deemed waived for all purposes.406 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in view of the conflict between Campos' testi- elude that such conduct has impaired the integrity of themony and his prehearing affidavit, I further find that contractual arbitration procedure and, accordingly, I findCampos is not a reliable witness in this regard. I there- that Respondent thereby violated Section 8(b)(3) of thefore find that the evidence is insufficient to establish that Act. Liberty Transfer, supra; Marston Ball, supra.Diaz threatened Campos in violation of the Act.'The complaint alleges that Respondent violated the CONCLUSIONS OF LAWAct by subjecting Gabriel Torres to an internal disciplin-M o Company, Inc., is an employer engagedary trial and by imposing court collectible fines on i mmerce within the meaning of Section 2(2), (6), andTorres and suspending him from membership in Re- n7 fth Actspondent for a period of 6 months. Respondent contendsthat its trial of Gabriel Torres and the fine and suspen- 2. Respondent is a labor organization within the mean-sion resulting therefrom were proper since Torres was ing of Section 2(5) of the Act.afforded all the procedural and substantive safeguards re- 3. BY bringing to trial, suspending, and fining employ-quired under the Labor-Management Reporting and Dis- ee Gabriel Torres because he cooperated with the Em-closure Act. ployer in connection with the grievance arbitration pro-The General Counsel argues that it is unlawful for Re- cedure, Respondent has restrained and coerced employ-spondent to make a determination as to whether an em- ees in the exercise of rights guaranteed by Section 7 ofployee gave false testimony in a grievance arbitration the Act in violation of the provisions of Sectionproceeding and that the mere entertaining of the charge, 8(b)(l)(A) of the Act; and impaired the integrity of thethe trial, and resulting discipline are violative of Section arbitration clause in the collective-bargaining agreement,8(b)(l)(A) of the Act. thereby violating Sections 8(d) and 8(b)(3) of the Act.The General Counsel's argument is supported by 4. By engaging in the aforesaid conduct, RespondentBoard law. It is well established that, although under the has engaged in, and is engaging in, unfair labor practicesproviso to Section 8(b)(l)(A), a labor organization may affecting commerce within the meaning of Section 2(6)in certain circumstances fine an employee-member for and (7) of the Act.violating union rules relating to the acquisition or reten-tion of membership, the proviso does not permit such in- THE REMEDYtraunion disciplinary action for every infraction of in- H i f Respondent has engaged in unfairtraunion rules particularly where such intraunion action l , I smmend that it cease andinfringes upon employees' Section 7 rights. The Board desist therefrom and take certain affirmative action de-has found that subjecting an employee-member to an in- s t e t p of t Ac. T rmdternal union trial proceeding and imposing disciplinary tececv ta effectuate the policies of the Act. To remedysanctions for testifying adverse to the Union's position mthecoerctveandres raining effect upon all employee-infringes upon employees' Section 7 rights. Freight Driv- againan speof, Gabre torresultis neers and Helpers Local Union No. 557. affiliated with Inter- lgwnst, andsuspension of Gabnel Torres, it is recom-national Brotherhood of Teamsters, Chauffeurs, Warehouse- mendedthatRespondent be required to rescind the finemen and Helpers of America (Liberty Transfer Company, against, andsuspension of, Gabriel Torres, to expungeInc.), 218 NLRB 1117 (1975); Cannery Warehousemen, fromitsrecords all references to the fine and suspension,Food Processors, Drivers and Helpers Local Union No. 788, and to notify all members of the rescission of such fineaffiliated with the International Brotherhood of Teamsters, andsuspension and of their right to testify in arbitrationChauffeurs, Warehousemen and Helpers of America Inde- proceedings under the collective-bargaining agreementpendent (Marston Ball, an Individual), 190 NLRB 24 without fear of being charged, tried, fined, or suspended(1971). The Board has further found that such intraunion fordoing so, such notices to be posted at Respondent'sdisciplinary action is no less an infringement upon em- office and hall and at Major Safe Company's place ofployees' protected rights because it purports to be based business providing the latter is willing.on the giving of false testimony. As stated by the admin- Upon the foregoing findings of fact, conclusions ofistrative law judge in Liberty Transfer, supra at 1121, law, and the entire record, and pursuant to Section 10(c)"[A] determination of that sort [as to the falsity of the of the Act, I hereby issue the following recommended:testimony] seems scarcely one to be entrusted to thebiased judgment of the Union against whose interests theORDERtestimony was given." The Respondent, United Steelworkers of Amenica,Therefore, I find that Respondent violated Section AFL-CIO, CLC, Local 1981, its officers, agents, and8(b)(l)(A) of the Act by trying, fining, and suspending representatives, shall:Gabriel Torres because he testified adverse to Respond- 1. Cease and desist from:ent's position' in an arbitration hearing. I further con-Torres certainly made evident by his conduct toward Campos during the1In reaching this conclusion, I have fully considered the statements fourth step grievance meeting.made by Campos in his pre-hearing affidavit and the General Counsel's 'In the event no exceptions are filed as provided by Sec. 102.46 of theargument that I should find the statements therein to be true. Rules and Regulations of the National Labor Relations Board, the find-4 I reject Respondent's position that the trial committee was totally dis- ings, conclusions, and recommended Order herein shall, as provided ininterested, apparently based on a contention that this grievance was only Sec. 102.48 of the Rules and Regulations, be adopted by the Board andfor Gabriel Torres' benefit and that Respondent has no stake in the out- become its findings, conclusions, and Order, and all objections theretocome. The issue was clearly one of union regularity, a position that Tony shall be deemed waived for all purposes. STEELWORKERS, LOCAL 1981 407(a) Restraining and coercing employees in the exercise Spanish, marked "Appendix."' Copies of said notice, inof their rights guaranteed in Section 7 of the Act by both English and Spanish, on forms provided by the Re-trying, fining, or otherwise disciplining its members be- gional Director for Region 21, after being duly signed bycause they gave testimony adverse to the Union's posi- Respondent's authorized representative, shall be postedtion in arbitration proceedings under a collective-bar- by it immediately upon receipt thereof, and be main-gaining agreement, and by such conduct thereby impair- tained by it for 60 consecutive days thereafter. Copiesing the integrity of arbitration procedures under a collec- shall be posted in conspicuous places, within clear viewtive-bargaining agreement. of all persons entering Respondent's hall. Reasonable(b) In any like or related manner restraining and co- steps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any otherercing employees in the exercise of the rights guaranteed tcesarenotaltereddefacedh e Regionl Director Rethem in Section 7 of the Act, or refusing to bargain with spent shall suply hm th a sufficient nuber ofspondent shall supply him with a sufficient number ofan employer in violation of Sections 8(d) and 8(b)(3) of signed copies or posting by Major Safe Company if de-the Act. sired by them.2. Take the following affirmative action to effectuate (c) Notify the Regional Director for Region 21, inthe policies of the Act: writing, within 20 days from the date of this Order, what(a) Rescind the fine against and suspension of Gabriel steps Respondent has taken to comply herewith.Torres and expunge from Respondent's records all refer- IT IS ALSO ORDERED that the complaint be dismissedence to the fine and suspension, and, if such fine has been insofar as it alleges any violation of the Act not specifi-paid, make reimbursement to Gabriel Torres the amount cally found herein.of the payment with interest as provided in Florida SteelCorporation, 231 NLRB 651 (1977). ' In the event that this Order is enforced by a Judgment of a United(b) Post in Respondent's business offices and meeting States Court of Appeals, the words in the notice reading "Posted by(b) Post in Respondent's business offices and meeting Order of the National Labor Relations Board" shall read "Posted Pursu-halls, copies of the attached notice, in both English and ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."STEELWORKERS, LOCAL 1981 407(a) Restraining and coercing employees in the exercise Spanish, marked "Appendix."' Copies of said notice, inof their rights guaranteed in Section 7 of the Act by both English and Spanish, on forms provided by the Re-trying, fining, or otherwise disciplining its members be- gional Director for Region 21, after being duly signed bycause they gave testimony adverse to the Union's posi- Respondent's authorized representative, shall be postedtion in arbitration proceedings under a collective-bar- by it immediately upon receipt thereof, and be main-gaining agreement, and by such conduct thereby impair- tai"ed by it for 60 consecutive days thereafter. Copiesing the integrity of arbitration procedures under a collec- shall beposted inconspicuous places, within clear viewtive-bargaining agreement. ofall persons entering Respondent's hall. Reasonable(b) In any like or related manner restraining and co- steps shall betaken by Respondent to insure that said no-ercing employees in the exercise of the rights guaranteed ticesarenotaltered, defaced, or coveredb a otherthem in Section 7 of the Act, or refusing to bargain with materal.Upon rut the Regional Director Re-an employer in violation of Sections 8 and 8 of spondent shall supply him with a sufficient number ofan employer mn violation of Sections 8(d) and 8(b)(3) of ^signed copies for posting by Major Safe Company if de-theAct.sired by them.2. Take the following affirmative action to effectuate (c) Notify the Regional Director for Region 21, inthe policies of the Act: writing, within 20 days from the date of this Order, what(a) Rescind the fine against and suspension of Gabriel steps Respondent has taken to comply herewith.Torres and expunge from Respondent's records all refer- IT Is ALSO ORDERED that the complaint be dismissedence to the fine and suspension, and, if such fine has been insofar as it alleges any violation of the Act not specifi-paid, make reimbursement to Gabriel Torres the amount cally found herein.of the payment with interest as provided in Florida SteelCorporation, 231 NLRB 651 (1977).' In the event that this Order is enforced by a Judgment of a United(b) Post in Respondent's business offices and meeting StatesCourtof Appeals, the words in the notice reading "Postedby(b) Post in Respondent's business offices and meeting Order of the National Labor Relations Board" shall read "Posted Pursu-halls, copies Of the attached notice, in both English and ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."STEELWORKERS, LOCAL 1981 407(a) Restraining and coercing employees in the exercise Spanish, marked "Appendix."' Copies of said notice, inof their rights guaranteed in Section 7 of the Act by both English and Spanish, on forms provided by the Re-trying, fining, or otherwise disciplining its members be- gional Director for Region 21, after being duly signed bycause they gave testimony adverse to the Union's posi- Respondent's authorized representative, shall be postedtion in arbitration proceedings under a collective-bar- by it immediately upon receipt thereof, and be main-gaining agreement, and by such conduct thereby impair- tai"ed by it for 60 consecutive days thereafter. Copiesing the integrity of arbitration procedures under a collec- shall beposted inconspicuous places, within clear viewtive-bargaining agreement. ofall persons entering Respondent's hall. Reasonable(b) In any like or related manner restraining and co- steps shall betaken by Respondent to insure that said no-ercing employees in the exercise of the rights guaranteed ticesarenotaltered, defaced, or coveredb a otherthem in Section 7 of the Act, or refusing to bargain with materal.Upon rut the Regional Director Re-an employer in violation of Sections 8 and 8 of spondent shall supply him with a sufficient number ofan employer mn violation of Sections 8(d) and 8(b)(3) of ,signed copies for posting by Major Safe Company if de-theAct.sired by them.2. Take the following affirmative action to effectuate (c) Notify the Regional Director for Region 21, inthe policies of the Act: writing, within 20 days from the date of this Order, what(a) Rescind the fine against and suspension of Gabriel steps Respondent has taken to comply herewith.Torres and expunge from Respondent's records all refer- IT Is ALSO ORDERED that the complaint be dismissedence to the fine and suspension, and, if such fine has been insofar as it alleges any violation of the Act not specifi-paid, make reimbursement to Gabriel Torres the amount cally found herein.of the payment with interest as provided in Florida SteelCorporation, 231 NLRB 651 (1977).' In the event that this Order is enforced by a Judgment of a United(b) Post in Respondent's business offices and meeting StatesCourtof Appeals, the words in the notice reading "Postedby(b) Post in Respondent's business offices and meeting Order of the National Labor Relations Board" shall read "Posted Pursu-halls, copies Of the attached notice, in both English and ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."STEELWORKERS, LOCAL 1981 407(a) Restraining and coercing employees in the exercise Spanish, marked "Appendix."' Copies of said notice, inof their rights guaranteed in Section 7 of the Act by both English and Spanish, on forms provided by the Re-trying, fining, or otherwise disciplining its members be- gional Director for Region 21, after being duly signed bycause they gave testimony adverse to the Union's posi- Respondent's authorized representative, shall be postedtion in arbitration proceedings under a collective-bar- by it immediately upon receipt thereof, and be main-gaining agreement, and by such conduct thereby impair- tai"ed by it for 60 consecutive days thereafter. Copiesing the integrity of arbitration procedures under a collec- shall beposted inconspicuous places, within clear viewtive-bargaining agreement. ofall persons entering Respondent's hall. Reasonable(b) In any like or related manner restraining and co- steps shall betaken by Respondent to insure that said no-ercing employees in the exercise of the rights guaranteed ticesarenotaltered, defaced, or coveredb a otherthem in Section 7 of the Act, or refusing to bargain with materal.Upon rut the Regional Director Re-an employer in violation of Sections 8 and 8 of spondent shall supply him with a sufficient number ofan employer mn violation of Sections 8(d) and 8(b)(3) of ,signed copies for posting by Major Safe Company if de-theAct.sired by them.2. Take the following affirmative action to effectuate (c) Notify the Regional Director for Region 21, inthe policies of the Act: writing, within 20 days from the date of this Order, what(a) Rescind the fine against and suspension of Gabriel steps Respondent has taken to comply herewith.Torres and expunge from Respondent's records all refer- IT Is ALSO ORDERED that the complaint be dismissedence to the fine and suspension, and, if such fine has been insofar as it alleges any violation of the Act not specifi-paid, make reimbursement to Gabriel Torres the amount cally found herein.of the payment with interest as provided in Florida SteelCorporation, 231 NLRB 651 (1977).' In the event that this Order is enforced by a Judgment of a United(b) Post in Respondent's business offices and meeting StatesCourtof Appeals, the words in the notice reading "Postedby(b) Post in Respondent's business offices and meeting Order of the National Labor Relations Board" shall read "Posted Pursu-halls, copies Of the attached notice, in both English and ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."